DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 

Applicant’s submission filed 09/03/2021 has been entered. 

Response to Arguments

Applicant's submission filed 09/032/2021 has been fully considered.  Applicant’s amendments to the claims have overcome the objections of record by correcting typographical errors in claims 3 and 14.  Applicant’s amendments to the claims have overcome the 112(a) rejection of record by deleting new matter and using units supported in the specification as filed.  Applicant’s amendments to the claims have overcome the 112(b) rejections of record by clarifying language in claims 1, 3, 10, 14 - 17, 46, and 47.  Applicant’s amendments to the claims have overcome the 112(d) rejection of record by rewriting claim 17 in independent form.  Applicant’s amendments to the claims have overcome the 103 rejection over Nair of record for two reasons.  First, applicant has clarified the particular units used for the range of Fe and Mo 

Comments/Notes

	It is noted that the amendment as filed does not fully comply with 37 CFR 1.121(c)(2) because claim 46 does not show markings to indicate the changes that have been made relative to the immediate prior version of the claims.  Specifically, the text “nm” is not shown by strike-through or double brackets.  In the interest of compact prosecution, the following notice is provided, the amendment is entered, and the claims are examined because the failure to comply does not preclude examination of the claimed subject matter.  However, in the future, an amendment as filed that does not fully comply with 37 CFR 1.121 may result in a Notice of Non-Compliant Amendment being mailed.

Priority

	As noted in the office action mailed 06/12/2020, the effective filing date of the claimed invention is currently 12/05/2016 because a certified English translation of the foreign application INDIA 6495/CHE/2015 is not yet submitted.
	Applicant has submitted a PTO/SB/38 form.  However, the form notes the following (emphasis added): “The USPTO will not attempt to retrieve the identified priority application(s) unless an identical claim for foreign priority to the application identified above is made pursuant to 37 CFR 1.55(d) or a petition is granted under 37 CFR 1.55(e) or (f).  Applicants are advised to consult Private PAIR (accessed through www.uspto.gov) to assure that the retrieval has been 

Claim Objections

Claim 10 is objected to because of the following informalities: there appears to be a typographical error that was not in the previous claim set.  Specifically, in the fourth-to-last line of the claim, the phrase instead should be “single photon” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or 112(pre-AIA ), first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications new matter rejection.
Claim 14 recites the limitation “where x varies from 1.5 to 6 atomic % relative to Ca2+, y varies from 0.0001 to 30 atomic % relative to Ca2+”, wherein x is Ca and y is Fe.  This limitation is not supported in the application as filed.  The specification as filed only discloses Ca at a range of 0-50 atomic % and Fe at 1.5-6 atomic % relative to Ca2+.  Appropriate correction is required.  If applicant is in disagreement with the examiner regarding support for the claims, applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention. 

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3 as amended, the claim recites the limitation “wherein the doped anion-cation complex is…” and then lists alternative calcium phosphate species.  However, the alternative calcium phosphate species listed do not appear to be doped.  Clarification and/or amendment is required.  For example, amending the limitation of claim 3 to instead recite doped beta-tricalcium phosphate…” (emphasis added). 
Regarding claim 14 as amended, the phrase “where x varies from 1.5 to 6 atomic % relative to Ca2+” is confusing because x is the amount of Ca.  Thus, it is unclear how a Ca atomic % may be relative to itself.  Clarification and/or amendment is required.

Claim Rejections - 35 USC § 112(d) or 112(pre-AIA ), fourth paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 recites the limitation “where y varies from 0.0001 to 30 atomic % relative to Ca2+”, where y is Fe.  However, claim 1, the claim upon which claim 14 depends, already requires 1.5 to 6 atomic % of Fe, relative to Ca2+.  Thus, claim 14 fails to further limit, and fails to include all the limitations of, claim 1 because claim 14 allows for the atomic % of Fe relative to Ca2+ to be outside the range of 1.5 to 6 atomic % relative to Ca2+.


Allowable Subject Matter

Claims 1, 2, 9, 15, 16, 17, 43, 46, and 47 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: the primary reason for allowance is the particular combination of dopant species and particular dopant amounts present in the formulation, as now required by the instant claims.  The closest prior art is Nair et al. (of record; from IDS; WO 2014/141288 A1; “Nair”).  Nair teaches calcium phosphate nanoparticles doped and labeled with multiple impurities that allow for simultaneous contrast.  However, Nair does not explicitly exemplify a calcium phosphate nanoparticle co-doped with the particular combination of both iron and molybdenum species and at particular dopant amounts, as now required by the instant claims.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618